Citation Nr: 1533401	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  12-21 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Calvin D. Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran had active service from May 1965 to May 1967.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In December 2014, the Board remanded the case for further development.  Since the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In the previous remand, the Board found the April 2014 VA opinion inadequate and requested a medical opinion from the same examiner as to whether any currently diagnosed sleep apnea is proximately due to (caused by) or aggravated by any service-connected disability, including PTSD.

In a February 2015 VA opinion, the VA examiner opined that it is less likely that any currently diagnosed sleep apnea was proximately due to/caused by any service-connected disability, as impaired hearing, tinnitus, and PTSD do not cause obstructive sleep apnea.  The examiner failed to provide rationale for this opinion.  He further stated that whether the PTSD truly aggravates the sleep apnea is very difficult to determine, as the Veteran has a number of medical and mental health concerns that can easily overlap and intertwine when it comes to sleeping ability, sleep apnea, and other medical/mental health concerns and with so many medical/mental health issues being intertwined (which many times cannot be separated out), any comments about true aggravation beyond natural progression cannot be made and would be speculation.  The examiner did not state why he was not able to determine if the Veteran's PTSD aggravated his sleep apnea, he merely stated that it was difficult.

Furthermore, VA treatment records show that the Veteran's psychiatric condition is treated by the medication clonazepam and had been advised that insomnia is likely with clonazepam withdrawal.  The Veteran also complained of increased problems sleeping with the reduction of clonazepam dosage.  The VA examiner did not make any mention of the VA treatment records showing that the Veteran had trouble sleeping associated with the medication for his psychiatric condition.

In order to properly adjudicate this appeal a factually accurate, fully articulated, and soundly reasoned medical opinion is needed.  As such, further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination by an appropriate VA examiner who has not previously examined the Veteran to determine the etiology of his sleep apnea.  The claims file must be made available to the examiner for review.  

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current sleep apnea had its onset during, or is related to, active service.  

The examiner must also provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that his sleep apnea is caused or aggravated by any service-connected disability, including hearing loss, tinnitus and PTSD (and any medication prescribed to treat his PTSD).  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the Veteran and VA treatment records.  

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

